Citation Nr: 0725099	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-10 815	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty for 20 years and three days until his 
retirement in June 1977.  The veteran died on May [redacted], 2004, 
at the age of 67.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2007, a Travel 
Board hearing was held before the undersigned.  A transcript 
of this hearing is of record.  Pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2006), the 
Board has advanced the case on the docket.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was 
intracranial hemorrhage; other significant conditions 
contributing to death but not resulting to in the underlying 
cause of death were respiratory failure and COPD (chronic 
obstructive pulmonary disease).

2.  At the time of the veteran's death, service connection 
was in effect for pulmonary emphysema, rated 0 percent 
disabling effective July 1, 1977.

3.  The evidence of record shows that the veteran's service-
connected pulmonary emphysema was a contributory cause of his 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Because the determination below constitutes a full grant of 
the claim of service connection for cause of the veteran's 
death, there is no reason to belabor the impact of the VCAA 
on this matter, as any error in notice content or timing is 
harmless.  

B.	Factual Background

The veteran served on active duty for 20 years and three days 
until his retirement in June 1977.  A February 1977 
retirement examination report notes that pulmonary function 
tests revealed decreased forced expired volume.  Chest X-ray 
was normal.  The veteran reported a history of one episode of 
pneumonia while in service, but denied any chronic cough, 
bronchitis, or dyspnea on exertion.  The diagnosis was mild 
pulmonary emphysema.

Upon VA examination in August 1977, X-rays revealed 
interstitial changes in the lower lung zones with no 
exudative disease and no cardiac dilation.

By rating decision in September 1977, the RO granted service 
connection for pulmonary emphysema, rated noncompensable, 
effective July 1, 1977.  During his lifetime the veteran did 
not seek an increased rating for the emphysema.

Treatment records from Miami Valley Hospital note that the 
veteran was admitted on May 9, 2004, with bibasilar pneumonia 
and respiratory failure.  His history of COPD (chronic 
obstructive pulmonary disease) was noted.  It was noted that 
he had been on and off oxygen, but did not use it 
consistently.  He had been feeling ill several days prior to 
his admission, and was having more cough, phlegm and 
expectorating.  He became so dyspneic that he was transferred 
emergently to the emergency department.  He was intubated and 
transferred to Miami Valley Hospital for further treatment.  
Once there, the veteran was placed on a ventilator; 
antibiotics were started and bronchodilator treatments were 
initiated.  Over the next few days, the veteran's blood 
pressure deteriorated and he had increasing edema of the 
extremities with increasing BUN and creatinine.  On May [redacted], 
2004, it was noted that the veteran was not responding.  
Emergent CAT scan of the head revealed significant 
intracranial bleed.  The reason for this was not identified.

The veteran died on May [redacted], 2004, at the age of 67.  The 
immediate cause of death was intracranial hemorrhage.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death were respiratory 
failure and COPD.

During a July 2007 Travel Board hearing, the appellant 
testified that the veteran was continuously treated for 
chronic pulmonary problems from 1986 until his death.  She 
further testified that the veteran went into pulmonary 
failure about nine days before his final hospital admission.  
After his admission, he remained on a ventilator until his 
death. 

C.	Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312(a).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(a)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

As previously noted, at the time of the veteran's death, 
service connection was in effect for pulmonary emphysema, 
rated 0 percent disabling effective July 1, 1977.  Clearly, 
pulmonary emphysema is a disease process that affects a vital 
organ (the lungs).  See 38 C.F.R. § 3.312(c)(3).  Moreover, 
although the veteran did not submit a claim for increased 
rating during his lifetime, he did receive ongoing treatment 
for his chronic respiratory problems.  As noted above, the 
appellant testified that the veteran was continuously treated 
for chronic pulmonary problems from 1986 until his death.  
Furthermore, his terminal treatment records note that he was 
hospitalized for respiratory failure less than 10 days before 
his death; he remained on a ventilator as his blood pressure 
deteriorated and he had increasing edema of the extremities 
with increasing BUN and creatinine.  

Based on the above findings, the Board is compelled to 
conclude that the veteran's service-connected respiratory 
disability did, in fact, contribute substantially or 
materially to his death.  Although the primary cause of death 
was intracranial hemorrhage, the service-connected pulmonary 
emphysema resulted in debilitating effects and general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  Accordingly, 
service connection for the cause of the veteran's death is 
warranted.


ORDER

Service connection for cause of the veteran's death is 
granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


